Title: To Thomas Jefferson from the Board of Trade, with Reply, 8–9 October 1779
From: Board of Trade,Jefferson, Thomas
To: Board of Trade,Jefferson, Thomas


[Williamsburg]  8–9 Oct. 1779. Transmitting a requisition from the Board of War for the purchase of leather breeches for Maj. Nelson’s corps of cavalry. Signed by Ambler and Rose. Below, in TJ’s hand: “In council Oct. 9. 1779. There being a sufficiency of deerskins in Richmond for the purpose of this requisition from the board of war it is disapproved. Th: Jefferson.”
